Title: 68. A Bill for the Employment, Government and Support of Malefactors Condemned to Labour for the Commonwealth, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that malefactors condemned by judgment of law to hard labour, in the public works, in punishment of their crimes, shall be employed to row in the gallies of the commonwealth, or to work in the lead mines, or on fortifications or such other hard and laborious works, for the behoof of the commonwealth, as by the Governor and Council, in their discretion, shall be directed: And during the term of their condemnation shall, at the public expence, be fed on wholesome food, shall have such lodgings as may defend them from the inclemencies of the weather, shall have their heads and beards constantly shaven, and be clothed in habits of coarse materials, uniform in color and make, and distinguished from all others used by the good citizens of this commonwealth; that so they may be marked out to public note as well while at their ordinary occupations, as when attempting to escape from the public custody.

And to the end that the opulence of the offender, or of his friends, or the indiscreet counties of individuals may not disarm the public justice, or alleviate those sufferings, which, making part of the punishment intended by the law, should be incurred equally by all, and also to render escapes more difficult, their keeper shall particularly take care that no such malefactor use or receive any clothing, other than shall be provided by the public, as is before directed; nor receive, nor have in their own keeping any weapons, arms, money, or other property, nor have attendants of their own; and all articles so prohibited to them and found in their custody, or use, shall belong to him who will seize upon and take away the same, or give information thereof to the said keeper and demand delivery to be made by him.
The sheriff of the General Court to whom the said malefactors shall be committed, in execution of their sentence, shall, from time to time, with the approbation of the Judges of the General Court, either in or out of session, appoint such and so many keepers of the said malefactors as shall be necessary, whose duty it shall be to superintend and direct their labours, provide diet, clothing, and lodging, and see to their safe custody; and in order that they may be enabled to do this, they shall have power, (using their best discretion) to inflict necessary and moderate corporal punishment on those who shall be idle, or guilty of any trespass, and to restrain in irons such as shall be incorrigible otherwise.
Every of the said keepers shall be exempted from being of the militia.
The court of the county wherein such malefactors labour, or if they be on the water, out of the body of any county, the court of any adjacent county shall have power, either ex officio, or on information against any such keeper for partiality or cruelty, to call before them such keeper, together with the material witnesses, and enquire into his conduct; and if it shall appear that he has been guilty of gross partiality or cruelty, they shall cause the said witnesses to enter into recognizance for their appearance, at as early a day as may be, before the General Court, to whom they shall represent the matter, transmitting to them the substance of the evidence given before them, together with the said recognizances for their final determination. And if the cruelty of such keeper shall require it, the said county court shall also have power to suspend him and to appoint another to exercise his office until the General Court shall take order therein. The General Court may nevertheless either on their own motion, or on complaint made by any other, take original  cognizance of the misbehaviour of any keeper and remove him from his office if they see cause. They shall also, whenever it is necessary and may conveniently be done, assign some person of discretion, humanity and attention, in the neighbourhood of the place where any malefactors labour, to enquire, from time to time, into their condition and treatment, and the conduct of their keepers and to represent the same to the said court whenever it shall seem to him requisite.
If any malefactor shall escape from his keeper, or absent himself from his labour without good cause, to be judged of by the General Court, the term of his condemnation shall be lengthened two days for every one he shall be absent.
All reasonable expences incurred by authority of this act shall be laid before the Auditors and by them entered in account, and on their warrant shall be paid by the Treasurer, or the said Auditors may, on the application of the sheriff of the General Court, give their warrant on the Treasurer for the advance of such sums as they shall think reasonable and necessary, charging the same to the said sheriff and calling on him to render account of the expenditure thereof, at such times as they shall think proper.
